Per Curiam.
As regards proof of legal fraud and its consequences in respect to the rights of a purchaser without notice of it, the jury were clearly and. accurately instructed; but in the distinction attempted between legal and actual fraud in this particular, the instruction was erroneous. It is an elementary principle, that a purchaser for value, and without notice of fraud by him under whom he claims, shall not be prejudiced in equity; it is thus laid down in Fonb. Eq. B. 2, ch. 6, § 2, (note h); and if he is not to be prejudiced in equity, & fortiori, he cannot be at law where the legal title passes in the first instance. Indeed, since the statute of Eliz. has been so construed as to make a contract forbidden' by it an absolute nullity in respect to the interest attempted to be defrauded, if there were a distinction at all, one would suppose that the purchaser would be prejudiced rather by the legal than the actual fraud of his vendor. But no distinction has been made in practice; and a bona, fide purchaser is protected from the consequences of every fraud whatever. Indeed the statutes of Elizabeth have been thought to be only declaratory of principles which the common law would have established without their assistance. The misdirection in this particular, ruled the cause against the purchaser, and it is necessary to send it to another jury.
Judgment reversed, and venire de novo awarded.